PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/424,181
Filing Date: 26 Feb 2015
Appellant(s): Dörr et al.



__________________
Mark A. Farley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 7, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated February 11, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-4, 9, 10, 12, 13 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Hasslinger et al. (US 2009/0214699 A1) in view of Latini et al. (US 5,495,418) and as evidenced by Rapp et al. (US 2008/0050605 A1) or alternatively, over Hasslinger et al. (US 2009/0214699 A1) in view of Andrade et al. (“Atomizing Spray Systems for Application of Edible Coatings” Comprehensive Reviews in Food Science and Food Safety Volume 11, April 2012, pages 323-337).
Hasslinger teaches a process for coating cores comprising: (a) providing at least one core, wherein the core may be chocolate; (b) applying to the core a liquid medium comprising a binding agent, panning additive, and isomaltulose; (c) drying the coating by using air with a temperature of 20-80°C or by applying a powdered material which may be isomaltulose and which would produce a solid layer; and (d) applying a second liquid medium to the coated chocolate wherein the medium comprises a binding agent and isomaltulose (abstract; [0005-0011], [0022], [0023], [0025-0026], [0030-0033], 
Regarding the first liquid medium as comprising 0.8-20% dry weight of the whitening agent TiO2 as recited in claim 1, although Hasslinger teaches that the first liquid medium preferably does not contain a colorant [0015], as Hasslinger exemplifies a whitening agent TiO2 in the first liquid medium at 0.93% and 1.4% dry weight ([0086] and [0097]) and teaches that the first liquid medium contains preferably 1-45% dry weight panning additives selected from a group including colorants ([0041-0044] and [0051]; claim 15), the teachings of Hasslinger encompass or at least make obvious the first liquid coating as including about 1-45% dry weight of a whitening agent TiO2 in non-preferred embodiments.  
Regarding the second liquid medium as free of TiO2 as recited in claim 1, as Hasslinger teaches that the second liquid medium preferably contains at least one colorant [0016], the teachings encompass or at least make obvious the second liquid 2 in non-preferred embodiments.  Additionally it is noted that Hasslinger exemplifies the second coating as absent to TiO2 in [0114]. 
Regarding the binding agent in the second liquid medium as 1-10% by weight of the total dry solids in the second coating as recited in claim 1, although Hasslinger teaches in a preferred embodiment that the second liquid medium comprises 11-20% of the binding agent [0014] as Hasslinger teaches that the second coating contains binding agent and 10-95%, preferably 30-89% palatinose based on total dry weight of the second coating ([0011] and [0037]), the teachings of the prior art encompass a lower amount of the binding agent, including about 5% by dry weight in non-preferred embodiments.  In other words, as the second coating is taught to contain up to 95% palatinose by dry weight of the second coating, the remaining ingredients, including the binding agent would only be included at a maximum amount of 5% by total dry solids of the second coating.  Thus, the claimed range is considered encompassed or at least obvious over the teachings of the prior art.
Regarding the binding agent in the first liquid medium as 1-20% weight by dry solids of the first coating as recited in claim 1, preferably from 11-20% as recited in claim 16, Hasslinger teaches that the first coating comprises at least 5%, preferably 5-10%, by dry weight of a binding agent ([0007], [0013], [0033-0034]; claims 1 and 3) which encompasses the claimed ranges.  Further regarding claim 16, it is noted that although Hasslinger teaches in a preferred embodiment that the first coating comprises 5-10% of the binding agent, the broader disclosure of at least 5% binding agent by dry weight is considered to encompass or at least make obvious values above the preferred 
Regarding claim 10, Hasslinger discloses overlapping ranges. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding at least one of the first and second liquid medium as applied to the cores by spraying as recited in claim 1, although Hasslinger does not specifically state that the coating method is spraying, Hasslinger does teach that the coating process is conducted by a driacouter 500/600 Vario [0088] which as evidenced by Rapp et al. (Rapp) is a spraying device ([0028], [0112], [0124] and [0129]).  As Hasslinger exemplifies the coating as applied with a known spraying device, the application of the first or second liquid medium by spraying would have been an obvious suggestion to one of ordinary skill in the art.  
Alternatively, Andrade et al. (Andrade) discusses different methods of coating edible foods (abstract).  Andrade teaches that spray coating is the most commonly used technique for applying food coatings as it offers many advantages including uniform coatings, thickness control, the possibility of multilayer applications, automation and continuous production (p.323 column 2 last full paragraph, p. 326 second paragraph).  It 
Regarding the spraying pressure as 10-100 bars as recited in claim 1, Hasslinger is silent to the use of a specific spray pressure for coating.  Latini et al. (Latini) teaches a method for coating center materials, such as chocolate with syrup like coatings wherein a pressure for spraying of 300-600 psi (about 20.7-41.4bars) for solution atomization and to eliminate the possibility of a clogged spray tip (abstract, col. 1 lines 3-22, col. 2 lines 35-44 and col. 7 lines 13-28).  It would have been obvious to one of ordinary skill in the art for the spray pressure in the coating method of Hasslinger to be about 20.7-41.4 bars for solution atomization and to eliminate the possibility of a clogged spray tip in view of Latini.
Alternatively, Andrade discusses different methods of coating edible foods (abstract).  Andrade teaches that computational fluid dynamics can be used to easily and efficiently guide experimental work to obtain operating conditions including pressure (p. 328, Modeling and simulation of spray first paragraph).  The spray pressure utilized in forming the coating is considered an obvious operating condition which would be routinely determined by one of ordinary skill in the art since Andrade teaches that computational fluid dynamics can be used to easily and efficiently guide experimental work to obtain operating conditions including pressure.  Furthermore, the pressure required for moving a fluid out of a spray nozzle is dependent upon the properties of the 

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Hasslinger et al. (US 2009/0214699 A1) in view of Latini et al. (US 5,495,418) and as evidenced by Rapp et al. (US 2008/0050605 A1), further in view of Rapp et al. (WO 2006/040144 A1); or alternatively, over Hasslinger et al. (US 2009/0214699 A1) in view of Andrade et al. (“Atomizing Spray Systems for Application of Edible Coatings” Comprehensive Reviews in Food Science and Food Safety Volume 11, April 2012, pages 323-337), further in view of Rapp et al. (WO 2006/040144 A1).
As discussed above, Hasslinger teaches a process for coating cores comprising: (a) providing at least one core, wherein the core may be chocolate; (b) applying to the core a liquid medium comprising a binding agent, panning additive, and isomaltulose; (c) drying the coating to obtain a solidified layer by using air with a temperature of 20-80°C or by applying a powdered material which may be isomaltulose; and (d) applying a second liquid medium to the coated chocolate wherein the medium comprises a binding agent and isomaltulose.  Hasslinger teaches that the air may be constantly applied ([0068], [0079]).
Hasslinger is silent to the air stream as applied during the entire process as recited in claim 11.
.

(2) Response to Argument

The Examiner notes that earlier rejections in this application were affirmed at the Patent Trial and Appeal Board on December 27, 2019.  The previously adjudicated claims did not limit the amount of the binding agent in the first liquid medium.  However, this limitation is considered to be obvious over Hasslinger et al. (US 2009/0214699 A1), which is the same primary reference as relied upon in the previous rejection on appeal.

Appellant argues that one of ordinary skill would have read [0011] of Hasslinger et al. that a second coating is preferred, and, if a second coating is included, the amount of binding agent would be higher in the second coating than in the first coating (Appeal Br. 5-6).

With regard to claim 16, which is the only pending claim that requires the amount of binding agent in the first coating to be higher than the amount of binding agent in the second coating, this argument is not convincing because it is limited to the preferred embodiments of Hasslinger.  Appellant is reminded that “Nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).  
The opinion of Appellant is that any disclosure by Hasslinger of the second coating with the word “preferred” followed by the compositional make-up of the second coating means that the term “preferred” is limited to the use of the coating as a whole, and not to the disclosed compositional make up.  It is unclear as to why Appellant reads the prior art as so limited when the broad disclosures of Hasslinger [0013, 0014, 0033, 0037, 0039, 0041, 0065-0066, 0076, 0079, and 0082] are not disclosed as “preferred” embodiments and include both a first and second coating, without requiring the difference in binder as argued.  There is no evidence or reasoning to support the argument that the use of the second coating requires the preferred composition as argued.
Appellant points to the evidentiary declaration of Tillman Dörr to support the assertion that [0011] of Hasslinger is referring to an additional step and that one of ordinary skill would not (emphasis Appellant) understand [0011] of Hasslinger to mean that a second coating is preferred and that a second coating preferably has a higher amount of binding agent than the first coating.  Appellant concludes that the reference (i.e., Hasslinger) does not teach or otherwise disclose the higher binding agent content in the second coating as a preferred embodiment (Appeal Br. 6).
In response, the Examiner notes that Appellant appears to be arguing that Hasslinger does not teach or otherwise disclose the higher binding agent content in the second coating as a preferred embodiment.  This statement seems to be in contradiction with Appellant’s arguments in the first paragraph on p. 6 of the Appeal Brief, where Appellant emphasizes Hasslinger’s statement in [0011] “wherein in the second coating the amount of binding agent is higher than in the first coating.”  Regardless, the evidentiary declaration of Tillman Dörr, which was filed on January 15, 2021, was addressed in the office action mailed February 11, 2021.  As stated the office action, the declaration was not found convincing as the teachings of Hasslinger allow for as low as 5% binding agent in the second coating where the second coating is also taught to comprise 10-95 % palatinose based on the dry weight of the coating [0037].  Hasslinger also teaches at least 5% by weight binding agent in the first coating at [0008], and teaches that it is possible to reverse the order of the first and second phases [0079].  Therefore, it remains that the amounts of binding agent as claimed are considered to be obvious over the teachings of Hasslinger.
Appellant’s further discussion of Hasslinger (Appeal Br. 6-7) returns to stating that Hasslinger teaches an amount of binding agent in the first coating that is lower than the amount of binding agent in the second coating, and therefore the second coating must comprise more binding agent than is contained in the first coating.  Appellant further asserts that Hasslinger does not contain any disclosure “teaching or even suggesting” that a second coating could have less binding agent than the first coating, and one of ordinary skill would not find any suggestion to include amounts of binding agent as claimed.
These arguments are not persuasive.  As stated above, claim 1 recites a first coating comprising 1-20% dry weight binding agent, and a second coating comprising 1-10% by dry weight binding agent.  Thus, the independent claim does not preclude the binding agent in the second coating from being present in a higher amount than the binding agent in the first coating, contrary to Appellant’s arguments.
With regard to claim 16, which is the only pending claim that requires the amount of binding agent in the first coating to be higher than the amount of binding agent in the second coating, this argument is not convincing because it is limited to the preferred embodiments of Hasslinger.  Appellant is reminded that “Nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). 
As has been stated repeatedly above, the teachings of Hasslinger allow for as low as 5% binding agent in the second coating where the second coating is also taught to comprise 10-95 % palatinose based on the dry weight of the coating [0037].  

Appellant argues that Rapp ‘605 does not disclose the application of the first and/or second liquid medium at a pressure as claimed.  Appellant further notes that Rapp ‘605 is directed to pan coating (Appeal Br. 8).
This argument is not persuasive.  In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Rapp ‘605 was brought in as an evidentiary reference to teach that the driacouter 500/600 Vario was a known spray-coating device.  Latini et was relied upon to teach that spray coating comestibles with pressures as claimed was known in the confectionery art.  
Appellant states that “the brilliance of the food color applied to the chocolate cores in the second coating is improved and the coated cores are drying much faster than the surface of the cores” due to the coating solution being sprayed on to the surface of the cores at high pressure (Appeal Br. 9).
This argument is not persuasive.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  The Examiner finds no evidence of record showing this “improved” 
Appellant argues that Latini does not teach coating compositions as claimed comprising isomaltulose, TiO2, or binding agents as claimed (Appeal Br. 9).
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Latini et al. was brought in to teach the coating pressures for coating center materials, including chocolate cores, by spraying syrup at a pressure of 300-600 psi (~20.7-41.4 bar).  This pressure atomizes the solution and eliminates the possibility of a clogged spray tip (e.g., Latini et al. col. 7 lines 16-19).  Therefore, to have used a spraying pressure consistent with pressures reported in the prior art would have been obvious to one of ordinary skill to atomize the solution being sprayed and minimize the possibility of a clogged spray tip.  Appellant has provided no convincing arguments or evidence that the claimed pressure provides an unexpected result where the pressure is consistent with pressures taught in the prior art.
Appellant argues that Andrade does not disclose coating chocolate cores with a composition comprising isomaltulose, TiO2, or by spraying at a pressure as claimed (Appeal Br. 9).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Andrade was brought in to teach that spray coating was a well-known method of coating edible cores.

Regarding the rejection of claim 11, Appellant argues that Rapp ‘144 does not disclose the first or second liquid coating is applied at a pressure as claimed, the composition of the first and second coatings, or the amounts of the first and second coatings.  Thus, Appellant concludes, Rapp ‘144 does not remedy the deficiencies of the prior art to teach the claimed invention (Appeal Br. 10).
This argument is not persuasive.  Once again, Appellant is arguing the references individually, where the rejection is over a combination of prior art.  Further, Rapp ‘144 was brought in for the rejection of claim 11, which requires the continuous application of an air stream for the drying of the cores.  Rapp ‘144 teaches this limitation at p. 2 line 20 to p. 3 line 10 and p. 4 ¶¶ 1-2, as set forth in the rejection above.  Appellant has not addressed these teachings in Rapp ‘144 that are relied upon in the rejection.

Appellant states that the present invention solves the technological problem of a process for coating chocolate cores in which the coatings display a more even and homogenous distribution of food colors.  By the application of the precoating the brilliance of the food color applied to the chocolate cores in the second coating is preferably improved.  Further, by spraying under a high pressure liquid media are distributed extremely finely and regularly which results in a smooth surface of small liquid droplets over a small surface area.  Appellant supports these assertions by pointing to Examples 1, 2, and 3 in the instant specification (Appeal Br. 11-12).
For essentially the same reasons as laid out in the Examiner’s Answer mailed November 1, 2018, Appellant has failed to provide convincing arguments or evidence to overcome the prior at rejections as set forth above for at least the following reasons:
(1) The claimed process is obvious over the teachings of the prior art as set forth above.
(2) The Examples do not compare the instant invention with the closest prior art of record.
(3) The Examples are not commensurate in scope with the claims.  The examples do not represent the breadth of the claims which recite spraying at 10-100 bar because Examples 1 and 2 do not recite spraying at a specific pressure and Example 3 only exemplifies 33 bar.  The Examples also do not represent the full range of components claimed.  None of the Examples show an amount of binding agent in the pre-coating greater than the amount of binding agent in the second coating, nor do any Examples show the amount of binding agent in the pre-coating (i.e., first liquid medium) in the range of 11 to 20 wt. %.  Additionally, the whitening agent TiO2 is not shown in Examples 1 and 3, and is included at only 1 wt. % in Example 2 while claim 1 allows for 0.8 to 20 wt. % TiO2.
(4) The results do not appear to be unexpected over the prior art as Hasslinger teaches that the panning additives, which includes the whitening agent, are added into nd para.).
(5) The results do not appear unexpected over common sense and basic knowledge in the art.  TiO2 was a well-known whitening agent.  To coat a second coating on a white surface, i.e., a surface colored with TiO2, and obtain more brilliance than when the second color coating was on a dark chocolate coating would be expected.  Coloring was known to be varied based on concentration of the colorant as well as desired color intensity and opaqueness.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Nikki H. Dees/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        
Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791         

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.